Citation Nr: 0721520	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, to include degenerative joint disease (DJD) and 
degenerative disc disease (DDD), currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a stomach 
condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1970 to March 
1973.

This appeal arose before the Board of Veterans' Appeals 
(Board) from May 2004, April 2005, and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to the requested 
benefits.  In September 2005, the veteran testified at a 
personal hearing at the RO.


FINDINGS OF FACT

1.  The veteran's low back disability due to DJD and DDD is 
manifested by complaints of pain with full range of motion, 
radiation of pain into the left lower extremity, and a normal 
neurological evaluation.

2.  There are no neurological deficits involving the sciatic 
nerve, muscle strength is normal, and there is no atrophy or 
muscle spasm.

3.  Treatment by bed rest has not been prescribed by a 
physician.

4.  Tinnitus was not present in service and, as an organic 
disease of the nervous system, was not present to a 
compensable degree within one year after separation from 
service.  

5.  Hypertension was not present in service, has not been 
causally or etiologically related to a service-connected 
disability, and was not present to a compensable degree 
within one year after separation from service.

6.  A stomach disorder was not present in service, has not 
been causally or etiologically related to a service-connected 
disability, and was not present to a compensable degree 
within one year after separation from service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the low back disorder, with DJD and DDD, have not been 
met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, Part 4, including 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Codes (DCs) 
5243-5253 (2006).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.307, 3.309 
(2006).

3.  Hypertension was not incurred in or aggravated by 
service, was not proximately due to or the result of a 
service-connected disability, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.307, 3.309, 3.310(a) (2006).

4.  A stomach condition was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disorder, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.307, 3.309, 3.310(a)  (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In February, April, and August 2004, and in August 2005, the 
RO sent the veteran letters informing him of the types of 
evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  
These letters informed the veteran that VA would assist him 
in obtaining evidence necessary to support his claims, such 
as records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send medical records 
showing he has a current disability as well as records 
showing a relationship between his claimed disabilities and 
service, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, May 2005, October 
2005, and February 2006 SOC's and November 2005, September 
2006, and January 2007 SSOC's provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  Moreover, 
the veteran was informed of the provisions of Dingess in 
March 2006.

II.  Applicable laws and regulations

A.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.

These requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain 

on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under 38 C.F.R. Part 4, DC 5010 (2006), traumatic arthritis 
is to be rated as degenerative arthritis. Diagnostic Code 
5003 states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint of group 
of minor joints affected by limitation of motion to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
evaluation requires X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.


Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. § 
4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
previous 12 months warrant a 20 percent evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation. Id.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  Id.

In addition, the rating provisions contain these notes:

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. 

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for rating intervertebral disc syndrome were 
renumbered and are now located at 38 C.F.R. § 4.71a, DD 5243 
(2006).  The specific criteria, however, were not amended 
from those of 2002, except for the alternate criteria for 
rating the disability under the General Rating Formula for 
the spine.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees. 
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined 
range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

B.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war and a psychosis, an ulcer, or arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).

Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the non-service-connected disease, will 
be service connected.  However, VA will not concede that a 
non-service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. Part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b) 
(2006).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Increased evaluation

The relevant evidence of record includes VA treatment records 
from 1999 to 2004.  In January 2003, the veteran reported 
back pain that had worsened over the previous week.  This 
pain radiated into the right leg.  The low back was tender 
and there was positive sciatic involvement.  In December 
2003, he had low back pain, with radiation into the legs of 
one day's duration.  There was pain over the spinous 
processes of L4-5.  In May 2004, he still had low back pain 
that he said continued to radiate into the left leg.  He also 
noted an associated burning sensation.  He had full range of 
motion of the extremities, and seated straight leg raises 
were negative.  He displayed intact sensation in the lower 
extremities.  The assessment was chronic low back pain 
secondary to mild multilevel DDD and mild facet DJD.  A June 
MRI showed DDD.

VA examined the veteran in May 2004.  The examiner noted that 
the claims folder had not been reviewed.  The veteran 
complained of constant dull aching although he denied any 
additional functional impairment during flare-ups.  He said 
that he had lost 15 to 20 days from work due to back problems 
that had required bed rest.  Range of motion studies showed 
flexion of 70 degrees with mild discomfort and no loss of 
mobility.  Range of motion was otherwise flexion to 90 
degrees; extension to 30 degrees; bilateral lateral flexion 
to 30 degrees; and bilateral rotation to 45 degrees.  There 
was no indication of any neurological involvement.

The veteran was re-examined by VA in November 2005.  This 
time the claims folder was reviewed.  He had pain at the belt 
line that radiated into the left lower extremity.  He said 
that he hurt all the time.  He described the pain as aching 
and stiffness.  There were no acute exacerbations.  He stated 
that he had significant limitation of motion during flare-
ups.  He said that he would wear a brace 50 percent of the 
time and that he had lost 2 to 3 days of work due to his 
back.  Forward flexion was to 75 degrees without pain and to 
90 degrees with pain; extension was to 20 degrees without 
pain and to 30 degrees with pain; bilateral lateral flexion 
was to 30 degrees and bilateral rotation was to 30 degrees, 
both without pain.  There was no additional limitation as 
noted with repetition as related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  There were 
no postural abnormalities.  The neurological examination 
noted that the sensory and motor evaluations were intact.  
His reflexes were normal and the Laseque's test was negative.  
The diagnosis was back strain with DJD and DDD.

After a careful review of the evidence of record, the Board 
finds that entitlement to an increased evaluation for the 
veteran's service-connected low back strain with DJD and DDD 
has not been established.  There is no reason to evaluate the 
veteran based upon incapacitating episodes, since there is no 
objective indication that the veteran has been prescribed bed 
rest for the treatment of his low back DJD and DDD.  

The Board also notes that the RO established a separate 
rating for neurological residuals of the veteran's 
degenerative disc disease in a May 2004 rating decision which 
separately rated left lower leg radiculopathy as 10 percent 
disabling under DC 8521 from December 11, 2003.  A rating 
higher than 10 percent is not warranted.  

DC 8526 provides a 10 percent rating for mild incomplete 
paralysis of the external popliteal nerve, a 20 percent 
rating for moderate incomplete paralysis of the external 
popliteal nerve and a 30 percent rating for severe incomplete 
paralysis of the external popliteal nerve.  38 C.F.R. § 
4.124a also states that when nerve involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  In the instant case, the nerve involvement 
appears to be wholly sensory in nature.  The objective 
examinations conducted in 2004 and 2005 included essentially 
normal neurological evaluations.  Therefore, the evidence 
shows no more than mild incomplete paralysis of the external 
popliteal nerve, and a rating higher than 10 percent is not 
warranted.

The Board also notes that DC 8520, providing ratings for 
incomplete paralysis of the sciatic nerve, provides a 10 
percent rating for mild incomplete paralysis.  However, there 
have been no neurological sciatic nerve deficits shown on 
examination.  On the 2004 and 2005 medical examinations, 
there was no muscle weakness or atrophy, and straight leg 
raising was normal.  No functional impairment of the sciatic 
nerve was shown.  The Board therefore finds no basis for 
assigning a separate rating based on sciatic nerve 
involvement.

Moreover, there is no indication that the veteran has forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees (he has forward flexion to 90 
degrees, albeit with pain at 75 degrees).  There is also no 
suggestion that the combined range of motion of the 
thoracolumbar spine is not greater then 120 degrees, and 
there is no indication of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  As a consequence, entitlement to a 20 percent 
evaluation has not been demonstrated.  

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are contemplated in the 
10 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
10 percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, the criteria needed to warrant the next higher 
disability evaluation.  38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown, supra. 

B.  Extraschedular evaluation

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

The evidence of record indicates that the veteran has lost no 
more than two to three days from work as a result of his low 
back disorder; this does not equate to "marked 
interference" with employment.  Nor is there any evidence 
that he has been frequently hospitalized for the treatment of 
his back.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.

C.  Service connection

1.  Tinnitus

The relevant evidence of record includes the veteran's 
service medical records (SMRs).  These show no complaints of 
tinnitus at the time of his entrance onto active duty in 
August 1970.  There was no indication that he had ever 
complained of, or was treated for, tinnitus during service.  
The separation examination from March 1973 was also negative.

Following service, the veteran submitted numerous private and 
VA medical records.  These records do not contain any 
complaints of or treatment for tinnitus.

Upon careful review of the evidence of record, it is found 
that service connection for tinnitus has not been 
established.  There is no indication that this disorder was 
present in service, or that it is currently present.  
Therefore, service connection on either a direct or a 
presumptive basis cannot be awarded, and the preponderance of 
the evidence is against the veteran's claim for service 
connection for tinnitus.

2.  Hypertension

The relevant evidence of record includes the veteran's SMR, 
which do not reflect any complaints of or treatment for 
hypertension.  His March 1973 separation examination was 
normal.

The veteran submitted various private and VA treatment 
records developed subsequent to service.  These showed a 
diagnosis of hypertension in 2001.  At his March 2005 VA 
examination, he stated that he had first been diagnosed 10 
years before.  He would also have occasional headaches or 
dizziness.  Upon objective clinical evaluation, his heart 
displayed a regular rate and rhythm, with no gallops, 
murmurs, edema, or organomegaly.  There was noted to be a 
family history of cardiovascular disease.  He was diagnosed 
with hypertension.  The examiner then stated that the 
"veteran has obesity, hypercholesterolemia, heredity for 
atherosclerosis and he is 52 years of life.  Hypertension 
usually secondary to dyslipidemia, atherosclerosis, obesity, 
sedentary life style.  Pain might increase the blood pressure 
briefly, this is a physiologic reaction (as is strenuous 
exercise, emotions, etc.).  Veteran's hypertension less 
likely than not related to low back condition."

After a careful review of the evidence of record, the Board 
finds that service connection for hypertension has not been 
established.  Initially, there is no indication in the 
objective record that this disorder was present either in 
service or to a compensable degree within one year of his 
separation from service.  In fact, this condition was not 
found until, at the earliest, 2001, some 30 years after his 
discharge.  Therefore, entitlement to service connection on 
either a direct or presumptive basis has not been 
demonstrated.  

In addition, there is no suggestion in the record that 
service connection can be awarded on a secondary basis.  
There is no objective demonstration that his diagnosed 
hypertension is the result of or is due to any service-
connected disability, specifically, his low back disorder.  
The VA examiner in March 2005 left no doubt that his low back 
pain, while possibly causing a temporary physiologic increase 
in blood pressure, was not the cause of his hypertension.  
Rather, the veteran's hypertension was found to be related to 
his obesity, his sedentary life style, his 
hypercholesterolemia, and his family history.  As a 
consequence, the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension.

3.  Stomach disorder

The relevant evidence of record includes the veteran's SMRs, 
which do not show any complaints of or treatment for any 
stomach disorder.  The March 1973 separation examination was 
negative.  

Private treatment records from 1975 to 1988 reflect that the 
veteran was diagnosed with a duodenal cap ulcer in March 
1975.  Subsequent treatment records show that he was 
diagnosed with gastroesohageal reflux disease (GERD) in 2003.  
The veteran has alleged that his GERD is related to an ulcer.  
In August 2004, he presented to the emergency room with 
complaints of constant mild sternal chest pain with mild 
lightheadedness.  Intravenous protonix and raglan resolved 
the complaints.  The diagnosis was atypical chest pain 
consistent with GERD.

Upon careful review of the evidence of record, the Board 
finds that service connection for a stomach disorder has not 
been established.  There is no indication that any stomach 
disorder, to include an ulcer or GERD, was present in 
service.  Nor is there any indication that any ulcer was 
present to a compensable degree within one year after the 
veteran's separation from service.  The objective records do 
indicate that a duodenal cap ulcer was found in March 1975; 
this was two years after his discharge from service, and 
there was no objective indication that this condition had 
been present to a compensable degree between March 1973 and 
March 1974.  (In this regard, a search for 1973 to 1976 
private treatment records had been futile, since the facility 
no longer existed and the physician could find no additional 
records.) 

As a consequence, service connection on either a direct or 
presumptive basis cannot be awarded.  Nor can service 
connection be awarded on a secondary basis.  While the 
veteran has expressed his belief that his low back condition 
and the medications he takes for its treatment has resulted 
in the development of a chronic stomach disorder, there is no 
objective and competent evidence which suggests such a 
relationship, and the veteran is not competent, as a 
layperson, to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a stomach condition.


ORDER

Entitlement to an increased evaluation for a low back 
disorder, to include DJD and DDD currently evaluated as 10 
percent disabling, is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a stomach disorder is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


